IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SHANNON DOUGLAS                        NOT FINAL UNTIL TIME EXPIRES TO
ROBINSON,                              FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellant,
                                       CASE NO. 1D17-0311
v.

FLORIDA COMMISSION ON
OFFENDER REVIEW and
JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellees.

_____________________________/

Opinion filed November 20, 2017.

An appeal from the Circuit Court for Leon County.
Terry Lewis, Judge.

Shannon Douglas Robinson, pro se, Appellant.

Rebecca Kapusta, General Counsel, and Beverly Brewster, Assistant General
Counsel, Department of Corrections, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED. Because of Appellant’s repeated unsuccessful challenges to

denials of postconviction relief and petitions for extraordinary relief, Appellant is
cautioned that the filing of additional meritless appeals could subject him to

sanctions. See State v. Spencer, 751 So. 2d 47 (Fla. 1999); Ardis v. Pensacola

State College, 128 So. 3d 260 (Fla. 1st DCA 2013); § 944.279, Fla. Stat.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.




                                        2